Citation Nr: 1232572	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-12 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for renal cell carcinoma including as caused by exposure to herbicide and jet fuel.  

2.  Entitlement to service connection for renal cell carcinoma including as caused by exposure to herbicide and jet fuel.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1966 to April 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted a petition to reopen a final disallowed claim for service connection for renal cell carcinoma but denied service connection on the merits.  

The Veteran testified before the Board by videoconference from the RO in October 2011.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In May 2005, the RO denied service connection for renal cell cancer.  The Veteran did not express timely disagreement, and the decision became final. 

2.  Since May 2005, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's residuals of a partial nephrectomy to remove a renal cell carcinoma are a well healed, non-tender surgical scar and a mildly degraded laboratory measurement of kidney function.  The cancer has not recurred.  The Veteran does not have kidney disease, and the residuals do not affect his occupation. 

4.  The Veteran's renal cell carcinoma first manifested greater than one year after active service and was not caused or aggravated by any aspect of service including exposure to herbicide and jet fuel.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final disallowed claim for service connection for residuals of renal cell carcinoma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

2.  The criteria for service connection for the residuals of renal cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In September 2007, the RO provided a notice that met the requirements.  The notice explained the reason for the previous denial of the claim, the requirement for new and material evidence, all five elements of a service connection claim, and VA's and the Veteran's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical treatment records and opinions.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army helicopter pilot at the rank of Captain including service in the Republic of Vietnam from May 1968 to May 1969.  He contends that he experiences a residual disability from the removal of a renal carcinoma that was caused by exposure to herbicide or to JP-4 aviation fuel in service. 

Reopening a Final Disallowed Claim 

In May 2004, the RO denied the Veteran's claim for service connection for an unspecified rare form of cancer.  The Veteran submitted evidence of active duty service in Vietnam but did not submit any medical evidence of a disability.  In August 2004, the Veteran submitted medical evidence of diagnosis and treatment for renal cell cancer from two medical providers and records of post-surgery follow-up treatment at a VA clinic.  The Veteran submitted copies of two Board decisions addressing service connection for renal cell cancer in other Vietnam veterans.  The Veteran also submitted a statement describing his post-service medical history and a contended that his soft tissue pathologies and renal cell cancer were caused by exposure to herbicide in Vietnam.  

In May 2005, the RO denied service connection for renal cell cancer on a direct and presumptive basis.  The RO concluded that the Veteran was presumed to have been exposed to certain herbicide agents because of the dates of his service in Vietnam.  Renal cell cancer was not on the list of diseases for which a presumption of service connection was available and because the evidence presented was not sufficient to show that his cancer was caused or aggravated by exposure to tactical herbicides.  The Veteran did not express disagreement within one year, and the decision became final.  38 U.S.C.A. § 7105.  

The RO received the Veteran's petition to reopen the claim in September 2007.  The Veteran contended that his renal cell cancer was caused by exposure to herbicide and to jet fuel.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since May 2005, the RO received the following evidence: a June 2007 letter from the Veteran's family practice physician; records of a VA examination and opinion in January 2009; internet materials from two veteran's service organizations regarding exposure to Agent Orange and jet fuel; and an abstract of a May 2002 study by J. Hu, et. al., on the association of renal cell carcinoma and occupational exposure to chemicals in Canada.  

Following the receipt of the June 2007 letter from the family practice physician, the RO reopened the claim but denied service connection on the merits.  The RO concluded that the letter was new and material evidence sufficient to reopen the claim but that the opinion of the physician lacked rationale and support in medical literature.  The Veteran expressed timely disagreement and submitted the remaining evidence listed above with a waiver of review by the RO.  The Veteran provided testimony at an October 2011 Board hearing.  

The Board concludes that evidence received since the last final disallowance of the claim is new because it had not been previously considered.  The evidence is not cumulative and relates to the etiology of renal cell cancer.  Further, the Veteran additionally contended that exposure to jet fuel is related to his disease and provided supporting evidence.  Therefore, as new and material evidence has been received, the Board grants the petition to reopen the claim and will adjudicate the claim on the merits.  

Service Connection on a Presumptive Basis

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, service personnel records showed that the Veteran served in Vietnam for one year between 1968 and 1969 and is therefore presumed to have been exposed to certain herbicide agents.  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Renal cancer is not among those diseases for which presumptive service connection is available.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences (NAS), Institutes of Medicine (IOM) (hereafter IOM) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of IOM reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c). 

In response to eight IOM reports (and a special interim report), the Secretary published notices of these determinations in January 1994, August 1996, November 1999, January 2001, June 2002, May 2003, March 2005, June 2010, and August 2012 .  The Secretary also reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  IOM issued Update 2008, and the Secretary added three additional disorders to the list of those for which the presumption of service connection is available.  See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  IOM issued Update 2010 in September 2011, and the Secretary proposed a rule change to modify the presumption for peripheral neuropathy from transient to an early on-set, non-transient disease.  See 77 Fed. Reg. 47,795 (August 10, 2012).  Renal cell cancer is not on the new list of those diseases for which presumptive service connection is available.  

The legal presumption for service connection for diseases based on exposure to herbicide in Vietnam is established by Congress in 38 U.S.C.A. § 1116 which requires VA to prescribe regulations based on statistical analysis taking into account reports by the National Academy of Sciences and all other sound medical and scientific information.  To warrant presumptive service connection for a disease, there must be a positive association with exposure to herbicide used in Vietnam.  Here, the appellant has not provided evidence or argument that VA has not followed the congressionally mandated process.  

To require the Secretary to grant service connection for disabilities based on the opinion of individual doctors that there is a statistical correlation between Agent Orange exposure and a disease not otherwise on the Secretary's list of diseases presumptively caused by Agent Orange would circumvent the congressional mandate that the Secretary designate a disease as presumptively caused by Agent Orange when "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  Polovick v. Shinseki, 23 Vet. App. 48 53-53 (2009) (citing Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 19-20, 100 S.Ct. 242, 62 L.Ed.2d 146 (1979).  It would also permit the opinions of individual doctors to trump the collective view of experts on this issue.  Id. 
   
Therefore, the Board concludes that presumptive service connection for the residuals of a partial nephrectomy to remove a renal cancer based on exposure to herbicide is not available because the disease is not listed among those for which the Secretary has determined there is a positive association to exposure to herbicide in Vietnam.  

Service Connection on a Direct Basis

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Certain chronic diseases, such as malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.  Statistical analysis can be a factor in considering whether the totality of evidence is sufficient to establish direct service connection in a particular Veteran's case.   
Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  Polovick, 23 Vet. App at 52-53 (citing Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)).   

Medical History and Opinions

Service treatment records are silent for any symptoms, diagnoses, or treatment for a kidney disorder, any form of malignancy, or any symptoms of acute respiratory or skin exposure to herbicides or aviation fuels.   Service personnel records showed that the Veteran was a helicopter pilot in a combat theater in Vietnam from 1968 to 1969.  Therefore, he is presumed to have been exposed to the designated tactical herbicide agents.  In an October 2011 Board hearing, he credibly described his pre-flight duties that involved draining a fuel sump on the aircraft, exposing his hands and arms to JP-4 fuel.  He stated that after service he worked as a school teacher with no industrial exposures.  The Board concludes that the Veteran was exposed on the skin of the hands and arms to aviation fuel in an outdoor environment as it is consistent with the nature and circumstances of his military occupation.  

In an August 2004 statement, the Veteran reported that he was diagnosed and treated after active duty in 1970 and 1971 for sarcoidosis of the left infraclavicular lymph node.  He reported that the disorder was caused by an overactive adrenal cortex and suggested that it was caused by exposure to herbicide.  He further reported the removal of a benign soft tissue lipomatisis from his right thigh in 1997 and the removal of a benign lipoma and several lymph nodes from the right axilla in 2001.  He also reported that he had been diagnosed with diabetes mellitus.  The Veteran contended that this history of soft tissue pathologies demonstrated that he had been exposed to herbicide.  He identified the providers of these diagnoses and treatment.  These records have not been requested or recovered.  The Board concludes that the disorders are distinguished from the renal carcinoma because there is no medical evidence that the lipomas were early manifestations of kidney disease or cancer or that the renal carcinoma was secondarily caused by the sarcoidosis or two incidents of benign lipomas.  The Veteran contends only that these other disorders are evidence of common exposure from the same environmental agents.  As the Board acknowledges the Veteran's exposure to herbicide and jet fuel, records of the treatment in 1971, 1997, and 2001 for these disorders are not relevant to the claim for renal carcinoma.   

In April 2003, the Veteran's attending physician note that the Veteran sought treatment for a two day episode of right flank pain and gross hematuria.  The physician noted that the Veteran had a remote history of five years of cigarette smoking 20 years earlier, a distant past incidence of sarcoidosis, and was being treated for hypertension by a private family practice physician.  A cytoscopy was negative but a computed tomography scan showed a three centimeter right kidney mass.  The physician referred the Veteran to a private hospital.   In August 2003, a urology resident and supervisory physician at a private hospital noted that the Veteran experienced the gross hematuria with clots while working to build a fence.  The physicians noted that the Veteran had hypertension, a history of breast cancer in women in his family, and that he was morbidly obese.  The Veteran underwent a right partial nephrectomy of the renal mass.  Surgical resection margins were negative.  The physicians diagnosed conventional renal cell carcinoma and made no comments on the origin of the disease.   The physicians advised repeat computed tomography scans every six months.  

VA outpatient records showed that a scan in April 2004 was negative for recurrence of a mass.  A scan was ordered in March 2005 but the results are not of record.  The Veteran reported some right flank pain associated with an acute cough that resolved.  The Veteran remained overweight.  The limited records are silent for any residual symptoms of disability.  In a June 2007 letter, the Veteran's family practice physician noted that he had been the Veteran's physician for ten years.  The physician made no comments regarding a recurrence of the cancer or any residual symptoms.  Public information from the family practice physician's clinic internet site showed that he supervises an urgent care clinic and has training and experience in emergency and trauma medicine and in osteopathic manipulation.  See Cimarron Healthcare Center, http://cimarronhealthcare.com (last visited Sep. 4, 2012).  

In January 2009, a VA physician noted a review of the claims file, the Veteran's partial nephrectomy, and the Veteran's reports of vague right flank pain that was sharp but intermittent.  The Veteran denied any residual symptoms from the cancer or surgery and denied any residual kidney dysfunction to his knowledge.  He denied any weight change, weakness, anorexia, lethargy, incontinence, or urinary disorders.  The partial nephrectomy had no effect on his occupation.  The physician noted that four computed tomography scans since the surgery had been negative.  On examination, the physician noted that the Veteran was obese and had a 25 centimeter nephrectomy scar of the right flank that was non-tender and well healed.  A laboratory urinalysis report showed the estimated glomerular filtration rate (GFR) of 74.2 milliliters per minute per 1.173 square meters.  The data sheet explained that a value of 60-89 indicated mildly decreasing GFR and a value less than 60 indicated chronic kidney disease.  

In an October 2011 Board hearing, the Veteran described his duties as a combat helicopter pilot in Vietnam that included operations in the Central Highlands that had been defoliated with tactical herbicides.  He described hand and arm contact with JP-4 fuel when repeatedly draining an aircraft fuel sump.  The Veteran's representative noted that neither the family physician nor the VA physician had any specialized training or experience in environmental medicine.  The representative contended that studies have shown a relationship between benzene and renal cell cancer and that benzene is a component of jet fuel and Agent Orange.  The Veteran submitted copies of three documents obtained from the internet with a waiver of consideration by the RO.  

An undated Agent Orange Information Package, published by the Veterans of the Vietnam War, Inc. provided a description of the composition and use of tactical herbicides in Vietnam and cited several studies that identified the toxicity of the designated component agents including dioxin.  The authors cited a study by a toxicologist who experimented with dioxin in animals and that dioxin was a compound structured with chlorine atoms around a benzene ring.  None of the cited studies addressed renal cell cancer but the authors listed the disease among "diseases and disabilities having the best chance of being added in the future to the VA list of diseases connected to Agent Orange.  

An undated article entitled JP Fuel and Benzene Metabolism, published by Amvets, the authors noted that benzene can enter the body through skin contact with gasoline or JP fuel.  Benzene spreads through the bloodstream and is converted into harmful metabolites that leave the body in the urine within 48 hours.  The authors note that the degree and time of exposure was important and that workers exposed to high levels and for long periods can have adverse health effects.  The authors do not mention renal cell cancer but noted that animals exposed to benzene in food and water developed unspecified cancer.  

The Veteran submitted an abstract of a May 2002 study by J. Hu, et al, entitled Renal Cell Carcinoma and occupation exposure to chemicals in Canada.  As the abstract was very brief, the Board obtained and reviewed the full text study.  The authors used mailed questionnaires to obtain data on 1279 cases of renal carcinoma (691 male cases) in eight Canadian provinces from 1994 to 1997 with a control group of 5370.  The authors evaluated the patient's exposure to 17 different chemicals at work for greater than one year.   Epidemiologic studies refer to relative risk (RR) or in this study Odds Ratio (OR).  This is defined as the ratio between the incidents of a disease among individuals with a given risk factor to the incidence among those without it.  Dorland's Illustrated Medical Dictionary, 1468 (28th Ed. 1994).  Therefore, a value greater than 1.0 indicates some increased risk for the given risk factor.  The OR for obesity was 2.2.  The OR for benzene was 1.8 overall but with an OR of 1.1 for one to five years exposure and 2.3 for 6 or more years of exposure. The authors referred to several other studies that showed an increased risk for renal cell carcinoma in patients with significant exposure to gasoline or aviation fuel in oil refineries and automobile service stations but an equal number of studies showed no association with fuels.   

The record contains three medical opinions on the etiology of the Veteran's renal cell cancer. 

In his June 2007 letter, the family practice physician noted that renal cell cancer is rare, that the etiology is at best unclear, and that environmental factors have never been ruled out.  He noted that the Veteran had no family history of renal cancer but did not comment on the relevance of a family history of other cancers.  He noted the Veteran's exposure to herbicide and jet fuel and that his work after service had no exposure to carcinogenic environmental contaminants.  He concluded that "the possible combination of Agent Orange and jet fuel, as likely as not, were causal factors in the patient's development of renal carcinoma."  The physician did not cite references to any medical research or authorities. 

In the January 2009 examination report, the VA physician noted the opinion of the family physician without comment.  The VA physician noted a review of unspecified medical literature and that peer reviewed medical journals showed no increased incidence of renal cell carcinoma in relationship to exposure to herbicides or jet fuel.   Based on the absence of research to show an increased incidence or association, the physician concluded that it was less likely than not that the Veteran's renal cell carcinoma was caused by herbicide or jet fuel exposure. 

In January 2012, the Board requested an opinion from a VA nephrologist at a VA Medical Center other than where the Veteran has been treated.  In a June 2012, letter, a VA nephrologist noted a review of the claims file including the abstract of the May 2002 study and the results of a literature search on an international medical on-line research service.  The nephrologist noted that older sources had previously associated renal cell cancer with cadmium petroleum products and other chemicals but that newer studies using larger groups showed no such association.  The nephrologist noted no studies specifically of Vietnam veterans and renal cell cancer in his literature review and found that studies in the future would be beneficial.  He noted that there was no convincing evidence for him to conclude that there was an association between renal cell cancer and herbicide, benzene, or other hydrocarbons.  The nephrologist did not comment on any unique features in the Veteran's history or cite any particular studies. 

In an August 2012 letter in response to this opinion, the Veteran noted that his research showed that there was no known safe level of exposure to dioxin and that laboratory studies showed birth defects in animals.  He repeated a description of his exposure to JP-4 and that the fuel contained benzene.  He acknowledged that medical science has not discovered the actual cause of renal cell carcinoma and that there is a dearth of adequate research.  He contends that VA has both granted and denied such claims in the past and cited a recent report by a VA hospital in New Orleans that concluded that there was a possible connection between Agent Orange and renal cell carcinoma.  The Veteran contended that the evidence of record was sufficient to satisfy the "likely as not" standard and was at least in equipoise. 

The Board performed research on general internet and on VA health and Agent Orange related intranet sites to locate the clinical report from VAMC New Orleans cited by the Veteran.  No such study reports were found.  

The authors of the medical opinions of record referred to unspecified medical research relevant to the association between renal cell cancer and tactical herbicide.  The VA nephrologist noted that research involving Vietnam veterans did not exist.  Although presumptive service connection is not available, Congress has authorized research on the relationship of diseases to herbicides as discuss above.  This published research is relevant to this Veteran's contentions.  The Board obtained a complete copy of the most recent 800 page Update 2010 and reviewed Chapters 1 through 4 containing introductory material, summary of conclusions, evaluation methodology, herbicide exposure, and biologic plausibility; the portion of Chapter 7 relevant to renal cell cancer; Chapter 12 conclusions; and Appendix D biographies of the committee members.  

The committee stated clearly that the work does not address individual Veteran cases and that the committee's entering position was neutral.  The committee acknowledged that "the absence of evidence is not evidence of absence."  IOM Update 2010, 32. 

The committee for Update 2010 was composed of fifteen doctoral level researchers and university professors with degrees and experience in many areas including medicine, toxicology, epidemiology, biochemistry, and neurophysiology.   The Board concludes that the committee members are competent and credible in providing the assessment of the state of medical and epidemiological research because of the level of medical and scientific training, experience of the members, the scope of the studies considered, and the neutrality of the analysis.  The committee report was peer reviewed by fifteen additional professors or government agency officials (none from VA) in similar fields of experience and study. 

The committee provided an entire chapter discussing the mechanisms, pathways, and cellular and molecular processes involved in the absorption or ingestion of the specific contaminants in the tactical herbicides.  The committee discussed genotoxicity and carcinogenicity of these substances in detail.  In the specific evaluation of renal cell cancer, the committee noted that potential risk factors are tobacco use, obesity, heavy acetaminophen use, kidney stones and occupational exposure to several substances including organic chemicals.  The committee concluded that no animal studies have reported an association between exposure to the chemicals of interest and renal cell cancer but referred the reader to the general chapter on biologic plausibility.  From a lay reading of the committee's report, the Board concludes that there are plausible biologic mechanisms for the causation of disease by tactical herbicide in general and renal cell cancer only by extrapolation, albeit with considerable limitation in extension to the human processes including chemical specificity, degree and nature of exposure, and individual genetic and health factors. 

The committee defined the long standing criteria for the study conclusions regarding an association between specific diseases and herbicide exposure.    Sufficient evidence of an association is established when a positive association has been observed in which chance, bias, and confounding have been ruled out.  Limited or suggestive evidence of an association is established when well-conducted study outcomes with strong findings suggest an association but chance, bias, and confounding cannot be ruled out.  Inadequate or insufficient evidence to determine an association is assigned when the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion and the studies fail to control confounding, have inadequate exposure assessments, to fail to address latency.  Limited or suggestive evidence of no association is assigned when several studies over the full range of human exposure do not show a positive association to any range of human exposure, IOM Update 2010, 17-18, Table 1-1.  

The committee categorized the available studies in three groups and considered the number of studies as follows:  Vietnam Veteran studies (11 studies), occupational studies (33 studies), and environmental studies (5 studies).  The committee discussed the most recent 2009 and 2010 studies in detail.  The committee concluded that the studies warranted the inclusion of renal cancer in the category of inadequate or insufficient evidence of an association.  

Previous Board Decisions

Board decisions are not precedential and are decided on the individual facts of the case.  38 C.F.R. § 20.1303 (2011).  The Board will consider general comments and opinions that were relevant but not unique to the specific Veteran's cases.  

In a July 2003 decision, the Board considered a claim for service connection for renal cell cancer that manifested thirty years after service in Vietnam with presumed exposure to herbicide.  The Board considered the opinion of a private physician that there was an association because the Veteran had no family history of the disease.  The physician did not cite any research.  The Board considered an opinion of a VA physician who cited the then-current IOM studies that found insufficient or inadequate evidence of an association and concluded she could not state that an association was as likely as not. The Board concluded that the VA physician offered a non-opinion, leaving only the private physician's opinion in support of the claim and thus granted service connection. 

In a January 2001 decision, the Board granted service connection for the cause of the Veteran's death from renal cell cancer based on an association to herbicide and jet fuel.  In that case, the Board considered several unidentified studies submitted by the appellant and requested a review and opinion by a single VA physician practicing hematology and oncology.  The physician reported a review of unspecified studies and acknowledged risk factors such as smoking, obesity, and analgesic abuse and that animal studies suggested an association to petroleum products used over a long period of time.  The physician found this sufficient to conclude that a relationship existed in that Veteran's case to his exposure to herbicide in Vietnam and to unspecified exposure to aviation fuel.  The Board granted service connection as this was the only opinion of record with no other contradictory evidence.  
Analysis

The Board concludes that service connection on a direct basis for renal cell cancer is not warranted.  The disease first manifested in 2003 greater than one year after active service.  It is not clear from the evidence whether the Veteran has a current disability.  There has been neither recurrence of the cancer nor any follow-up treatment.  The Veteran reported that the residuals of the surgery impose no limitations on his occupation.  Nevertheless, examiners have noted a surgical scar that is well healed and not tender.  Laboratory reports of kidney function show no kidney disease but a mildly abnormal function.  Resolving all doubt in favor of the Veteran, the Board concludes that there is credible medical evidence of some residuals of the surgery, however slight, and that they do not impose functional limitations. 

The Board concludes that the Veteran's lay testimony of his military service and exposure to herbicide and aviation fuel is credible as it is consistent with the service records and the nature and circumstances of his military occupation.  However, his contentions that he was exposed to the solvent benzene in herbicide or jet fuel warrants low probative weight as it is not consistent with government sources on the chemical composition of Agent Orange or the jet fuels used during his service.  As discussed further below, the sources report that benzene concentrations in jet fuel were half or less than that encountered by the general public in gasoline commonly used in automobile and yard equipment.  The Board also places low probative weight on the Amvets article as the authors note that degree and time of exposure are important, but they do not address the concentration of benzene as a very minor contaminant in jet fuel.  The authors also did not cite any relevant medical research and did not address renal cell cancer.  

The Board places low probative weight on the Agent Orange Information Package. 
The authors mention benzene only as a building block for complex organic compounds assuming without supporting technical information that it is equivalent to exposure to the solvent benzene that is the material evaluated in the study submitted by the Veteran.  Moreover, the authors incorrectly noted that there have been no studies addressing herbicide and renal cancer, contrary to the extensive number of studies evaluated by the IOM committee.  The authors do agree with the committee that renal cancer could possibly be associated with herbicide in the future but that there is insufficient information to do so now. 

The Board places some probative weight on the J. Hu study of occupational exposure and the incidence of renal cell cancer.  However, the authors considered exposure to the solvent benzene during manufacturing and use but not as a minor contaminant in fuels.  Moreover, for exposures of less than five years, the OR is 1.1 while the risk factor for obesity, applicable in the Veteran's case, is two times larger at 2.2.  Further, the authors acknowledge that studies involving jet and automobile fuel have been inconclusive.  

The Board places very low probative weight on the opinion by the family practice physician.  The physician is competent to provide medical care for the very slight residuals and on-going monitoring for recurrence of the Veteran's disease, to evaluate the absence of a family history of that disease, and to provide an opinion based on the reading of medical studies.  However, he does not specialize in oncology, nephrology, or epidemiology and cites no specific studies in support of his opinion that herbicide and jet fuel were "more likely than not" causal factors in the Veteran's case.  His conclusion that the Veteran had no occupational exposure to environmental contaminants after service is credible as it is consistent with the Veteran's report that he was a school teacher.  However, the physician did not discuss exposure to benzene contaminants in commonly used substances such as automobile gasoline or the risk associated with obesity.  The Board places very low weight on the contention that there is an association by process of elimination of any other risk factors because other risk factors are present.  

The Board places slightly more probative weight on the opinions of the VA physician and nephrologist who reviewed the entire claims file.  As neither mentioned any unique aspects of the Veteran's personal history, the Board concludes that none were a factor in the development of their opinions.  Rather, both physicians cited their unspecified research of epidemiologic studies.  The Board places slightly more weight on the opinion of the nephrologist because of his specialized training and experience in renal cell cancer, but his conclusion that there is no research on the relationship between herbicide and renal cell cancer is not consistent with the large number of studies considered by the IOM committee.  

The Board places no probative weight on the outcome of the two previous Board decisions submitted by the Veteran.  As noted above, these decisions are not precedential.  More importantly, the Board evaluates each appeal on the basis of the individual claimant's military and medical history and the evidence presented at that time.  The Board cannot speculate whether there was any personal history in those files in common with the case here under review.  In both appeals, the Board granted service connection by relying on a single opinion with no citations or review of specific medical studies.  

The Board acknowledges that Congress commissioned and VA evaluated the IOM studies for the purpose of establishing presumptive service connection.  Nevertheless, the committee's epidemiologic research and conclusions are competent and relevant to this claim.  The medical opinions do not identify unique factors in the Veteran's medical history but do refer to epidemiologic research or lack thereof.  The Board places greatest probative weight on the committee's work and conclusions.  The level of education, experience, and professional qualifications far exceed those of the family practice and VA physician in this area of knowledge.  A substantial number of studies of Vietnam veterans, various occupations, and environmental factors in the development of renal cell cancer were considered.  Although there is a plausible mechanism for a relationship and some suggestion one in animal studies, the committee found the body of evidence insufficient to establish an association at this time.  The Board concludes that the committee's evaluation warrants considerable probative weight and falls far short of the "at least as likely as not" legal standard on which to base service connection from exposure to the designated herbicide agents used in Vietnam.  

As the Veteran contended that exposure to tactical herbicide and jet fuel included exposure to the organic solvent benzene, the Board sought technical information on the chemical composition of these liquids.  Although many organic compounds are formulated using a benzene ring (C6H6) as a building block and starting material, a listing of compounds present in a 1973 sample of Agent Orange manufactured by Dow Chemical Company showed eighteen organic components but not the solvent benzene.  This information was obtained from a Department of Defense Final Report,  Alvin L. Young, Agent Orange: A History of its Use, Disposition, and Environmental Fate, 30 June 2008, Table 5.3.  

The Agency for Toxic Substances and Disease Registry, a division of the Centers for Disease Control and Prevention, reports that jet fuels are primarily formulated from kerosene with a complex mixture of aliphatic and aromatic hydrocarbons.  Benzene is an ineffective contaminant in the formulation.  Benzene is below 0.5 percent by volume in JP-4 and less than 0.02 percent in JP-5.  See www.atsdr.cdc/toxprofiles/tp121-c3.pdf; www.atsdr.cdc/toxprofiles/tp76-c3.pdf (last visited Sep. 4, 2012).  The Environmental Protection Agency published industry regulations in the late 2000s reducing the amount of benzene in automobile gasoline.  The Agency reported that in 2007, the average benzene concentration by volume in U.S. manufactured automobile gasoline was 1.06 percent.  See www.epa.gov/otag/regs/toxics/420r12007.pdf (last visited Sep. 4, 2012)

The Board is not qualified to form a medical opinion on the relationship of the Veteran's renal cancer to his skin exposure to JP-4.  However, the Board notes that there is no service treatment record evidence of acute symptoms of the skin from that exposure.  The J. Hu study evaluated the effect of benzene as a solvent and contaminant but not as a molecular building block for more complex organic compounds.  The study cited exposures to the solvent by chemical manufacturers and users over a long period of time.  In this Veteran's case, his exposure was to jet fuels with a very minor contaminant concentration less than that in automobile gasoline.  Moreover, the Veteran's risk factor for obesity is twice as high as for exposure to the solvent form of benzene.   The only contrary opinion was provided by the family practice physician who provided no rationale or supporting evidence for his conclusion.  Therefore, the Board concludes that the great weight of credible and probative lay and medical research evidence is that the Veteran's exposure to very small contaminant quantities of benzene did not cause his renal cell cancer.  

The Board considered whether the principal of reasonable doubt or equipoise is applicable in this case.   The Board concluded that there was no unique feature of the Veteran's history and course of illness to separate his case from the statistical analysis.  Weighing of evidence was not determined by a vote count of individual opinions but rather by the credibility of the opinions and degree of expertise and research to support the findings.  The weight of the credible and probative evidence demonstrates that the Veteran's renal cell cancer, now in remission with residuals of a scar and minor degradation of kidney function, manifested after service and was not related to service including exposure to herbicide or to jet fuel.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although service connection is not warranted on the basis of the evidence presented at this time, the Board advises the appellant that future research may ultimately justify a favorable outcome and may constitute new and material evidence to reopen the claim.  


ORDER

As new and material evidence has been received, and to this extent only, a petition to reopen a final disallowed claim for service connection for renal cell cancer is granted. 

Service connection for renal cell cancer is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


